BOREMAN, Circuit Judge.
All the questions presented here were passed upon by the District Court and we approve and adopt its decision as reported in Gulf Oil Corp. v. Clark, D.C. D.Md.1959, 169 F.Supp. 717.
 It is emphasized that the rider agreement dated June 30, 1943, was construed by the District Court to be an alternative continuing offer unsupported by consideration, and thus revocable by lessors at any time prior to the acceptance of the offer by Gulf Oil Corporation. See 17 C.J.S. Contracts § 50a (1939). Gulf chose to accept the alternative which allowed it to extend the term of the original lease by 22y2 months at the rental provided therein. This acceptance, having been made before revocation of the offer by the lessors, binds the parties to recognize that the lease agreement, including and subject to all its provisions and conditions, was extended to September 14, 1958. The lessors could have protected their interests by revoking the offer before it was accepted. This they failed to do.
The decision of the District Court will be
Affirmed.